Case 3:20-cv-00681-DMS-JLB Document 56 Filed 04/16/21 PageID.287 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
     BRENT KIDECKEL,                                 Case No. 3:20-cv-0681-DMS-JLB
11
                 Plaintiff,                          ORDER GRANTING
12                                                   PLAINTIFF’S MOTION TO
           v.                                        DISMISS WITH PREJUDICE
13
     WELLS FARGO BANK, N.A.,
14
                 Defendant.
15
16
17         Before the Court is Plaintiff Brent Kideckel’s motion to dismiss. Defendant
18   Wells Fargo opposes the motion. For the reasons discussed below, the motion is
19   granted.
20                                              I.
21                                     BACKGROUND
22         On February 28, 2020, Plaintiff, proceeding pro se, filed the instant action in the
23   Superior Court of California for the County of San Diego alleging that Defendant
24   violated the United States Expedited Funds Availability Act, 12 U.S.C. § 4001, et seq.
25   (See ECF No. 1-2, at 2–6.) Defendant removed the case to this Court on April 8, 2020.
26   (ECF No. 1.)
27         On December 31, 2020, Plaintiff filed a motion to dismiss this case. (ECF No.
28   36.) Plaintiff requests that the Court dismiss the case with prejudice and order the
                                              -1-
Case 3:20-cv-00681-DMS-JLB Document 56 Filed 04/16/21 PageID.288 Page 2 of 4




 1   parties to bear their own costs. (Id.) Defendant filed an opposition to Plaintiff’s motion
 2   on January 22, 2021. (ECF No. 41.) On February 3, 2021, Plaintiff filed a notice of
 3   intention to withdraw his motion to dismiss. (ECF No. 48.) However, on March 1,
 4   2021, Plaintiff filed another motion to dismiss. (ECF No. 51.)
 5                                               II.
 6                                        DISCUSSION
 7         Federal Rule of Civil Procedure 41(a)(2) outlines the circumstances under which
 8   a Plaintiff may voluntarily dismiss his own complaint by court order. The Rule dictates
 9   that “except as otherwise provided in Rule 41(a)(1), an action may be dismissed at the
10   plaintiff's request only by court order, on terms that the court considers proper.”1 Fed.
11   R. Civ. P. 41(a)(2). “A motion for voluntary dismissal under Rule 41(a)(2) is addressed
12   to the sound discretion of the district court[.]” Sams v. Beech Aircraft Corp., 625 F.2d
13   273, 277 (9th Cir. 1980). Further, voluntary dismissals under Rule 41(a)(2) are
14   generally permitted “so long as the defendant will not be prejudiced or unfairly affected
15   by dismissal.” See Stevedoring Serv. v. Armilla Int’l, B.V., 889 F.2d 919, 921 (9th Cir.
16   1989) (citations omitted).
17         Here, Plaintiff attests that he is “no longer able to prosecute the claim and asks
18   that the court dismiss the claim with prejudice.” (ECF No 51.) Defendant grounds its
19   opposition to dismissal on the fact that “Plaintiff has repeatedly threatened to file
20   additional lawsuits against Wells Fargo.” (ECF No. 41, at 2.) But “[p]rejudice does not
21   arise simply because a second action has been or may be filed against the defendant.”
22
23
24   1
       Rule 41(a)(1)(A) provides that a plaintiff may voluntarily dismiss his case without a
25   court order only where explicitly allowed by statute or federal rule before the opposing
     party serves an answer or motion for summary judgment, or where all parties who have
26   appeared in the action sign a stipulation of dismissal. Here, Plaintiff cites no applicable
27   statute or rule that would entitle him to such a dismissal. (See ECF Nos. 36, 51.) Further,
     Defendant filed an answer in this action on April 7, 2020. (See ECF No. 1-2, at 7–10.)
28   Therefore, Plaintiff can dismiss his complaint only by court order.
                                                  -2-
Case 3:20-cv-00681-DMS-JLB Document 56 Filed 04/16/21 PageID.289 Page 3 of 4




 1   Brown v. Baeke, 413 F.3d 1121, 1124 (10th Cir. 2005). The Court therefore dismisses
 2   the case with prejudice.
 3         Defendant argues that the Court should order Plaintiff to (1) pay Defendant’s
 4   costs totaling $835.00, and (2) close his Wells Fargo account pursuant to its authority
 5   under Rule 41(a)(2). (ECF No. 41.) Rule 41(a)(2) “vests the district court with
 6   discretion to dismiss an action ‘on such terms and conditions as the court deems
 7   proper.’” Hargis v. Foster, 312 F.3d 404, 412 (9th Cir. 2002) (quoting Fed. R. Civ. P.
 8   41(a)(2)). Indeed, “costs and attorney fees are often imposed upon a plaintiff who is
 9   granted a voluntary dismissal under Fed. R. Civ. P. 41(a)(2).” Stevedoring Serv., 889
10   F.2d at 921.    However, courts generally do not award costs where an action is
11   voluntarily dismissed with prejudice under Rule 42(a)(2).2 8 James Wm. Moore et al.,
12   Moore's Federal Practice § 41.40(10)(d)(viii) (2021) (“An award of costs and
13   attorney’s fees should be denied if the voluntary dismissal is granted with prejudice”);
14   see also Bruce v. Teleflora, LLC, 2014 WL 2710974, at *3 (C.D. Cal. 2014) (listing
15   cases supporting the proposition that “when a lawsuit is voluntarily dismissed with
16   prejudice under [Rule 41(a)(2)], attorneys' fees have almost never been awarded”).
17   While the Ninth Circuit has not addressed the issue of whether costs may be awarded
18   when a case is voluntarily dismissed with prejudice, some courts have held that in such
19   cases, “costs and fees may be imposed under ‘exceptional circumstances’ or pursuant
20   to Fed. R. Civ. P. 11.” Rodriguez v. Service Employees Intern., 2011 WL 483120, at
21   *3 (N.D. Cal. 2011).
22
     2
23     The two cases Defendant cites in its opposition brief are inapposite. (See ECF No. 41,
     at 5.) In Hire A Helper, LLC v. Move Lift, LLC, 2018 WL 1855658 (S.D. Cal 2018),
24   the court declined to grant costs related to a voluntary dismissal without prejudice. In
25   Zora Analytics, LLC v. Sakhamuri, 2014 WL 1289450 (S.D. Cal. 2014), the court
     granted the defendant’s motion to dismiss for failure to state a claim under Rule
26   12(b)(6), denied the plaintiff’s motion to voluntarily dismiss under Rule 41(a)(2) as
27   moot, and analyzed the defendant’s entitlement to fees under Rule 54, not Rule 41.
     Neither case supports the proposition that a court may award costs to a defendant when
28   a plaintiff moves to voluntarily dismiss his case with prejudice.
                                                 -3-
Case 3:20-cv-00681-DMS-JLB Document 56 Filed 04/16/21 PageID.290 Page 4 of 4




 1         Even assuming the Court has the authority to award costs in such circumstances,
 2   it declines to do so, despite the troubling conduct attributed to Plaintiff. First, as
 3   outlined in Defendant’s motion for sanctions, Plaintiff repeatedly employed racially
 4   abusive and sexist language against defense counsel. (See ECF No. 13-1.) Second,
 5   Plaintiff failed to appear at a Mandatory Settlement Conference and various court-
 6   ordered telephonic motion hearings. (See ECF Nos. 20, 29, 30, 32, 33, 34, 38.) Third,
 7   Plaintiff repeatedly disregarded multiple court orders by directly emailing numerous
 8   documents to the Court. (See ECF Nos. 23, 26, 27, 31, 35, 43, 45.) The Court’s refusal
 9   to grant costs in this case should not be construed as an endorsement of Plaintiff’s
10   pattern of inappropriate conduct.      However, Magistrate Judge Burkhardt already
11   properly considered and addressed whether to impose sanctions in this case. (See ECF
12   Nos. 25, 33.) The Court need not revisit that issue here. Nor does the Court find that
13   Plaintiff’s conduct, improper as it may be, rises to the level of “exceptional
14   circumstances” warranting deviation from the general practice of not awarding costs in
15   cases voluntarily dismissed with prejudice.
16         Finally, Defendant requests that the Court order Plaintiff to close his Wells Fargo
17   account as a term of dismissal. (ECF No. 41, at 6.) Defendant cites no authority for
18   such an order. (See id.) Furthermore, Defendant acknowledges it has the power to close
19   Plaintiff’s account without a court order. (Id.) That is the better course here.
20                                              III.
21                                       CONCLUSION
22         Good cause appearing, it is hereby ordered that this action is dismissed with
23   prejudice.
24         IT IS SO ORDERED.
25   Dated: April 16, 2021                       ___________________________
26                                               Hon. Dana M. Sabraw
                                                 United States Chief District Judge
27
28
                                                -4-
